          Case 5:18-cv-00555-XR Document 247 Filed 07/31/20 Page 1 of 1




                  I N T H E UN IT E D S T A T E S D I S T R I C T C O U R T
                     F O R T H E W E S T E R N D I S T RI C T O F T E X A S
                               SAN ANTON IO D IV IS ION

 J OE HO LC OM BE, et. al,                   §    NO. 5: 18-C V-00555 -XR
                                             §    (Consolidated cases)
 Plaintiffs                                  §
                                             §
                                             §
 vs.                                         §
                                             §
 UN ITED S TATES O F                         §
 AM ER IC A,                                 §
                                             §
 Defendant                                   §




                                             ORDER

       Upon “good cause” shown, the parties’ Joint Motion for an Extension of the Dispositive

Motions Deadline is granted. Accordingly, any objection to the reliability of an expert’s

proposed testimony under Federal Rule of Evidence 702 shall be made by motion, specifically

stating the basis for the objection and identifying the objectionable testimony, within eleven (11)

days from the receipt of the written report of the expert’s proposed testimony, or within eleven

(11) days from obtaining a copy of the expert’s deposition, if a deposition is taken, whichever is

later. Additionally, summary judgment motions shall be filed no later than August 21, 2020.

Responses shall be filed within fourteen days, no later than September 4, 2020, and any reply

shall be filed within fourteen days of the filing of a response, no later than September 18, 2020.

IT IS SO ORDERED:

July 31, 2020
________________                                     _______________________________
Dated                                                Xavier Rodriguez
                                                     United States District Judge
